MEMORANDUM **
Cheng-Hsui Chen appeals pro se the district court’s summary judgment in his Title VII action alleging retaliation. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review ne novo, Lyons v. England, 307 F.3d 1092, 1103 (9th Cir.2002), and we affirm.
Because failing to timely issue performance evaluations is not an adverse employment action, the district court properly determined that Chen did not satisfy the prima facie elements of his retaliation claim. See Brooks v. City of San Mateo, 229 F.3d 917, 928, 929-30 (9th Cir.2000) (only non-trivial and sufficiently final employment decisions constitute adverse employment actions).
We have not considered Chen’s contentions regarding a hostile work environment because he raised them for the first time on appeal. See United States v. Antonakeas, 255 F.3d 714, 721 (9th Cir.2001).
We are unpersuaded by Chen’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.